DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because it appears to be a verbatim duplicate of claim 13, both of which depend directly from claim 11.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim describes a number of elements based on their intended uses (“annular flooding detection device”, “remotely operated vehicle”, “umbilical cable”) rather than setting forth structural or functional limitations capable of patentably distinguishing over prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Featonby (US 2018/0100816 A1).
Regarding claim 10, Featonby discloses a system (Figs.1 and 2), including an annular flooding detection device 1 with gamma transmission 2 in a flexible pipe (Fig.13) coupled to an ROV through a control arm (par.0054) where the operation and control of the device is done exclusively by an umbilical cable to the ROV (par.0054).
Examiner’s Note:  there are no structural nor functional limitations claimed that patentably differentiates an “annular flooding detection device” from any other pipe inspection device.  At best, the phrase is an intended use of the device (MPEP §2114).  Featonby is considered to be as equally capable of detecting annular flooding as the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 2012/0275566 A1).
Regarding claim 10, Hunter discloses a system (Figs.1 and 8), including an annular flooding detection device 300 with gamma transmission 120 in a pipe 170 coupled to an ROV 400 through a control arm 401 where the operation and control of the device 300 is done exclusively by an umbilical cable 322, 324 to the ROV 400.
Examiner’s Note:  there are no structural nor functional limitations claimed that patentably differentiates an “annular flooding detection device” from any other pipe inspection device.  At best, the phrase is an intended use of the device (MPEP §2114).  Hunter is considered to be as equally capable of detecting annular flooding as the claimed invention.
Examiner’s Note:  Bowdon does not disclose that the pipe is flexible; however, the object acted upon does not necessarily patentably distinguish a claimed apparatus over the prior art (MPEP §2115).  There are no structural or functional limitations claimed that uniquely suit the claimed invention to inspecting a flexible pipe over the apparent capabilities of the prior art.  The disclosed structure of Bowdon is as equally capable of inspecting a flexible pipe as the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowdon (US 2015/0241572 A1).

Regarding claim 1, Bowdon discloses a device for inspecting underwater pipes with gamma transmission through the pipes (Figs.11-13 and pars.0004, 0029 and 0053), including:
a) a structure 70 that has a first pressure vessel 74 positioned in the structure 70, the first pressure vessel 74 containing an encapsulated radioactive source (par.0078);
b) a second housing 72 having radiation sensors 30; and
c) a third housing 96 having an electrical component collecting and amplifying signals (signal/data processor, pars.0051 and 0079); where
d) the radiation sensors 30 are connected to the electrical component via an internal cable (not illustrated).
Examiner’s Note:  Bowdon does not disclose that the pipe is flexible; however, the object acted upon does not necessarily patentably distinguish a claimed apparatus over the prior art (MPEP §2115).  There are no structural or functional limitations claimed that uniquely suit the claimed invention to inspecting a flexible pipe over the apparent capabilities of the prior art.  The disclosed structure of Bowdon is as equally capable of inspecting a flexible pipe as the claimed invention.

Further regarding claim 1, Bowdon does not specifically disclose that the second and third housings are pressure vessels.  Bowdon does state that the apparatus is suitable for inspecting pipes underwater (pars.0004, 0029 and 0053).
However, the skilled artisan appreciates the fact that the gamma detectors 30 and the data processor (in housing 96) cannot function underwater without being encapsulated within a housing that is water and air tight (a pressure vessel).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Bowdon to have the second housing 72 and the third housing 96 be pressure vessels in order to protect and ensure proper operation of the delicate electronics under water.

With respect to claim 2, Bowdon further discloses that the structure 70 has, on one side, a circumferential arc by which the structure is fitted onto the flexible pipe (Figs.11 and 12).
With respect to claim 3, Bowdon further discloses that the structure 70 has positioned, on one of the sides of the circumferential arc, the first pressure vessel 74 having the encapsulated radioactive source, and on the other side, the second pressure vessel 72 containing the radiation sensors 30, such that an imaginary straight line can be drawn between the encapsulated radioactive source and the radiation sensors that is tangential to the flexible pipe (Figs.11 and 12, also see pars.0040 and 0078, where the detectors 30 are only on the two sides, and not the center, of the detector housing 72 in order to detect flaws in the pipe walls).

With respect to claim 4, Bowdon further discloses an umbilical cable for supplying, controlling, and transmitting data (transmission means may be wired or wireless, par.0051).

With respect to claim 8, Bowdon further discloses that the radioactive source includes the Cs-137 isotope (pars.0039, 0049 and 0078).


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowdon, as applied to claim 1 above, in view of Featonby (US 2018/0100816 A1).

With respect to claim 5, Bowdon does not disclose the details of the operation of the encapsulated radioactive source.
Featonby discloses a gamma imaging device for inspecting flexible subsea pipes including an encapsulated radioactive source (Fig.11, par.0132) that is capable of moving in order to modify position 507, 508 of the encapsulated radioactive source inside the first pressure vessel 503.  In this manner, the source may be safely contained when not in use (position 507), and may be safely located for controlled radiation exposure and subsequent detection by the detectors (position 508).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Bowdon to have the encapsulated radioactive source capable of moving within the first pressure vessel in order to safely control the exposure of radiation for the pipe inspection, as taught by Featonsby.

With respect to claims 6 and 7, Featonby further discloses that control of the movement of the encapsulated radioactive source is through a winding mechanism operated by an ROV (par.0132).
Featonby does not specifically disclose whether the winding mechanism is hydraulic (claim 6) or electrical (claim 7).
However, the skilled artisan readily appreciates the fact that ROV systems are normally activated by electrical or hydraulic means, given the necessities of the underwater environment, minimizing moving parts and avoiding exposure of mechanical linkages to mechanical damage and to the corrosive undersea environment.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the Bowdon/Featonsby prior art combination to change the positioning of the encapsulated radioactive source in the first pressure vessel by either hydraulic or electrical means as being routine in the art of underwater ROV design and operation.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowdon, as applied to claim 1 above, in view of Gardner (US 2004/0256566 A1).
With respect to claim 9, Bowdon does not specifically disclose thallium-activated CsI as a scintillator.  Bowdon does teach that any known material may be used, with preference for high-Z materials for detecting gamma radiation in a desired range, including BGO and a variety of Cesium-based scintillators (par.0031).
Gardner teaches the practice of providing a number of high-Z scintillators, including BGO and thallium-activated CsI for gamma ray imaging (par.0054).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Bowdon to use thallium-activated CsI as a viable high-Z alternative to BGO and/or other cesium-based scintillators, as suggested by Gardner, in order to detect the gamma rays, subject to availability and cost constraints, and absent a showing of a critical nature.

Allowable Subject Matter
Claim 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art generally teaches the practice of inspecting flexible pipes for flaws or potential failure points by measuring gamma rays transmitted tangentially through the wall of the pipe (Bowdon cited above, also see GB 2211708 from IDS filed 10/22/2020).  It is also known throughout the x-ray and gamma ray nondestructive inspection arts to compare inspection measurements of a known reference object to the same measurement protocols performed on a service object in the field of same in order to determine flaws.  Featonby (cited above) teaches the practice of controlling radiation exposure measurements by moving the radioactive source in and out of shielded positions within the container, and it is routine in the art of x-ray and gamma ray imaging to control the exposure such that the detectors have sufficient photon counts for optimal SNR within the time constraints for imaging.
However, the prior art neither teaches nor reasonably suggests such methods applied to identifying annular flooding within a flexible pipe, as required by the combination as claimed in claim 11.  US patent docs to Ramos (see attached PTO-892) teach the practice of determining annular flooding through monitoring in situ temperature variations throughout the length of the pipe.
Claims 12-14 are allowable by virtue of their dependence upon claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the remaining art of record further establishes the state of the art of underwater pipe inspection prior to the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884